Section 6, Article IV, of the Constitution of Ohio, provides that Courts of Appeals shall have jurisdiction to review, affirm, modify, or reverse the judgments of the courts of common pleas, superior courts, and other courts of record, within the district, etc.
In the case at bar, the judgment of the court of common pleas, finding that Roe S. Eastman shall do certain things, and rendering judgment against him for costs, was set aside, and the case was set down for hearing on its merits.
There is no judgment of the court of common pleas from which error can be prosecuted.
While we do not pass on the question of the *Page 274 
jurisdiction of the court over Roe S. Eastman, it is fundamental that a judgment cannot be entered against a party that is not before the court.
Petition in error dismissed.
BUCHWALTER, P.J., and HAMILTON, J., concur.